DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicant’s amendment filed on 12/7/2020 has been entered and made of record.
In reply to Applicant’s arguments filed on 12/7/2020 with respect to 112 rejections, such rejections has been withdrawn herein.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim is not patentably distinct from the reference claim(s) because the examined claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985).  Anticipation is “the ultimate or epitome of obviousness” (In re Kalm, 154 USPQ 10 (CCPA 1967), also In re Dailey, 178 USPQ 293 (CCPA 1973) and In re Pearson, 181 USPQ 641 (CCPA 1974)).

Claims 1-4 and 9-12 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-16 of U.S. Pat. No. 10,165,276 (referred as ‘276 patent hereinafter).  

While claim 2 of the ‘276 patent includes additional limitations (i.e., header, SEI, VUI) that are not set forth in the instant claim 1, the use of transitional term "comprising/comprises" in the instant claim 1 fails to preclude the possibility of additional elements.  Therefore, instant claim 1 fails to define an invention that is patentably distinct from claim 2 of the ‘276 patent.  Furthermore, each of the limitations recited in instant claim 1 is anticipated by patented claim 2 and anticipation is “the ultimate or epitome of obviousness.”
Likewise, each of instant claims 2-4 and 9-12 is fully defined by patented claims 1-16.
As to instant claim 2, see claim 1 of the ‘276 patent.
As to instant claim 3, see claim 2 of the ‘276 patent.
As to instant claim 4, see claim 3 of the ‘276 patent.
As to instant claim 9, see claim 13 of the ‘276 patent.
As to instant claim 10, see claim 12 of the ‘276 patent.
As to instant claim 11, see claim 13 of the ‘276 patent.
As to instant claim 12, see claim 14 of the ‘276 patent.
Claims 1-4 and 9-12 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-6 of U.S. Pat. No. 8,934,729 (referred as ‘729 patent hereinafter).  

While the difference between patented claim 1 and instant claim 1 is that the patented claim 1 is directed to encoding method and instant claim 1 is directed to a decoding method.
However, such difference is well known in the art because decoding is a reverse process of the encoding.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to incorporate a decoding in combination with patented claim 1 in order to properly decoding the encoded bitstream produced by the encoder of the patented claim 1.  This would also allow decoded video to be properly viewed on the receiving end.
Likewise, each of instant claims 2-4 and 9-12 is fully defined by patented claims 1-6.
As to instant claim 2, see claim 2 of the ‘729 patent.
As to instant claim 3, see claim 1 of the ‘729 patent (scan order).
As to instant claim 4, see claim 2 of the ‘729 patent.
As to instant claim 9, see claim 5 of the ‘729 patent.
As to instant claim 10, see claim 2 of the ‘729 patent.
As to instant claim 11, see claim 1 of the ‘729 patent (scan order).
As to instant claim 12, see claim 2 of the ‘729 patent.
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-3 and 9-11 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-2 of prior U.S. Patent No. 9,641,856 (referred as ‘856 patent hereinafter). This is a statutory double patenting rejection.
For example, as to the instant claim 1, claim 1 of the ‘856 patent discloses a method comprising: decoding a bitstream that includes adaptive scan order information and displacement information for decoding video frames (see patented claim 1: note that encoded bitstream refers to the so-called bitstream).
As to instant claim 2, see claim 2 of the ‘856 patent.
As to instant claim 3, see claim 1 of the ‘856 patent (scan order).
As to instant claim 9, see claim 5 of the ‘856 patent.
As to instant claim 10, see claim 6 of the ‘856 patent.
As to instant claim 11, see claim 5 of the ‘856 patent (scan order).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2 and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In this case, claim 2 as a representative claim recites claim limitations “a picture header” and “the displacement information is embedded in a picture header”.  It is noted that nowhere in the specification describes these claim limitations.  The specification does not even mention a picture header and so embedding displacement information in the picture header.  The specification only describe embedding displacement information in the SEI or VUI per paragraph [0024].
Regarding claim 10, this claim recites similar claim limitations called for in the counterpart claim 2.  Therefore, claim 10 is also rejected for the same reasons as above.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1, 3, 9 and 11 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Chen et al. (U.S. Pat. Appl. Pub. No. 2009/0232211 A1, referred as Chen hereinafter).
Regarding claim 1 as a representative claim, Chen teaches a method comprising decoding (see fig. 10 and par. [0072]: image decoding apparatus performing decoding a bitstream) a bitstream (see “bitstream” shown in figure 10 is a bitstream outputted from encoder depicted in figure 1, described in pars. [0034]-[0041] (note, for example, “encoding apparatus” in par. [0034] and “bitstream” in par. [0039]) that includes adaptive scan order information (see par. [0063]: the order of adaptive scanning; fig. 3 item 122 (It is a scan order determining unit which is a part of Intra Prediction Unit 12 in fig. 1), pars. [0051] – [0054]: “the scan order determining unit 122 adaptively determines the order of scanning…determine scanning to be performed in the horizontal direction or vertical direction” This scan order information is included in the bitstream that is received/inputted to decoding apparatus depicted in figure 10 and such scan order information is decoded/reconstructed (see pars. [0072] – [0073]: reconstructing information regarding the order of scanning used in the intra-prediction) and displacement information for decoding video frames (see subtracter 17 in figure 1 and pars. [0038] – [0039]: encoding the residual received from subtracter 17, inserting the result of encoding into a bitstream and then output the bitstream).

Regarding claim 9, the advanced statements as applied to claim 1 above are incorporated hereinafter.  Chen further teaches a non-transitory computer medium comprising instructions (see par. [0088]: computer readable code and memory).
Regarding claim 11, the advanced statements as applied to claim 3 above are incorporated hereinafter. Chen further teaches a non-transitory computer medium comprising instructions (see par. [0088]: computer readable code and memory).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2, 4, 10 and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the Chen.
The advanced statements with respect to Chen as applied to claims 1, 3, 9 and 11 above are incorporated hereinafter.

However, such claims are well known and widely used in the art (Official Notice).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Chen to include such claim limitations in order to aid the decoder to properly decode the bitstream, enhance quality of the decoded bitstream, and allow the decoded bitstream to be displayed or played back smoothly.
Examples of prior art are presented herein in supporting Official Notice:
(i)For claim “header”, see Nagumo et al. (U.S. Pat. App. Pub. No. 2007/0003149 A1), par. [0126] (header includes motion vector information 11B); and Yagasaki et al. (U.S. Pat. App. Pub. No. 2005/0249289 A1), pars. [0015] & [0018] (motion vector information is encoded and inserted in the header; motion vector information stored in the header is decoded);
(ii)For claim “SEI”, see Hannuksela (U.S. Pat. App. Pub. No. 2008/0019446 A1), pars. [0005] (SEI includes motion compensation information for performing motion compensation on the picture) and [0037] – [0042]: horizontal displacement mvx (par. [0039]) and vertical displacement mvy (par. [0040]); and Webb et al. (U.S. Pat. App. Pub. No. 2006/0013318 A1, pars. [0016] - [0017]: bitstream includes SEI (par. [0016) and SEI includes motion (par. [0017]: SEI such as motion)); and
(iii)For claim “VUI”, see Lou et al. (U.S. Pat. App. Pub. No. 2010/0098154 A1), see Table 1 and par. [0004]: motion vector and motion length).

Regarding claim 3, Chen does not teach claim limitations of “wherein the raster scan order information is embedded in at least one of the SEI or the VUI.
However, such claims are well known and widely used in the art (Official Notice).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Chen to include such claim limitations in order to aid the decoder to properly decode the bitstream, enhance quality of the decoded bitstream, and allow the decoded bitstream to be displayed or played back smoothly.
Examples of prior art are presented herein in supporting Official Notice:
See Hannuksela (U.S. Pat. App. Pub. No. 2008/0019446 A1), pars. [0037]-[0043]: SEI includes “spare_unit_flag[i] [i]” which indicates the use raster scan order in target picture as described in par. [0043]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY M DANG whose telephone number is (571)272-7389.  The examiner can normally be reached on Monday to Friday from 7:00AM to 3:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mathew Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





DMD
3/2021

/Duy M Dang/
Primary Examiner, Art Unit 2667